AILSHIE, J.,
Concurring. — In concurring in the opinion in this case, I think it proper to make some brief observations as to the grounds upon which the respondents’ rights are to be rested. In the first place, Jacobs took paper title to this street from the mayor of the city. The mayor in turn was the legal representative, of the city and held title to the townsite as trustee. ■ Holding, as we do, that the .territorial legislature had no power or authority to authorize the closing up and vacating of the street, and that the mayor had no authority to make the deed, or execute the conveyance to Jacobs, still the deed gave the grantee color of title. (Johnson v. Hurst, 10 Ida. 308, 77 Pac. 784; Coe v. Sloan, ante, p. 49, 100 Pac. 354; Cameron v. United States, 148 U. S. 301, 13 Sup. Ct. 595, 37 L. ed. 462.) Jacobs was therefore in possession under color of title. He and his grantees and successors in interest have been continuously in possession of the premises under color of title for a period of more than forty years. The legislative act (approved Jan. 13, 1871, 6th Ter. Sess. Laws, p. 67) has been on the statute books of the territory and state for thirty-eight years, and during that entire period of time has never been questioned by the city of Boise nor by'any citizen, taxpayer or resident thereof. On the contrary, this legislative act has been treated by the city and every public official representing it continuously for a period of nearly forty years as a valid and binding legislative act. The municipality has dealt with the occupants of this tract of land during all that period of time on the theory that they were the owners of that property in fee simple. The city is therefore in the position of having encouraged and induced these owners to make valuable and permanent improvements upon the property, and of attempting to so change their position and relation with reference to the property that it would now, at *174this late date, work an effectual fraud upon them to allow the city to maintain its action in ejectment against therñ. There has been for forty years a nonuser of this so-called public easement and right of way.
We recognize the fact that ordinarily the doctrine of laches and estoppel may not be invoked against a municipality on account of the action or inaction or conduct of its public officers. This, however, is more especially true with reference to their acts and conduct in governmental and purely municipal affairs. It has never been held with the same strictness in reference to purely business and proprietary matters and transactions. There are many cases, however, in which the doctrine of laches and estoppel has been invoked as against municipalities where they have recognized so-called private rights for a great number of years, and have stood by while valuable improvements were being erected, and it would work a fraud and irreparable wrong and injury upon the private individual to allow the city to invoke a stale legal right.
In the case of Paine Lumber Co. v. Oshkosh, 89 Wis. 449, 61 N. W. 1108, the supreme court of Wisconsin held that although a public corporation cannot alienate public streets and places, and that mere laches on its part cannot defeat the public rights thereto, still cases may arise where private rights have grown up so as to be paramount to the public rights, and where the prevention of injustice requires the assertion, of the doctrine of equitable estoppel in pais for the just protection of such paramount private rights. This portion of the opinion was cited with approval in Reuter v. Lawe, 94 Wis. 300, 59 Am. St. 891, 68 N. W. 955, 34 L. R. A. 733. So in the case of Chicago v. Sawyer, 166 Ill. 290, 46 N. E. 759, the Illinois supreme court said:
“While this doctrine of equitable estoppel will be applied in proper eases to a municipal corporation, where it represents public rights and interests, the municipality will be estopped or not, in respect to such public right or interest, as justice and right may require. Such an estoppel can «uly be set up as a means of preventing injustice, ■ where *175there has been, a change of conduct induced by the act of the municipal corporation and as a means of preventing a fraudulent result.”
There is a long line of authorities in Illinois holding to the same effect, as may be seen by an examination of the case of Jordan v. City of Chenoa, 166 Ill. 530, 47 N. E. 191. In the latter ease the court applied the doctrine of laches and estoppel to the city where it had not used an alley for more than twenty years, and had stood by while the occupant had placed valuable and permanent improvements on the property and during the meanwhile had recognized his ownership therein. (See, also, 2 Smith on Municipal Corporations, sec. 1671; 2 Dillon on Municipal Corporations, 3d ed., sec. 667; County of Boone v. Burlington & Mo. R. Co., 139 U. S. 684, 11 Sup. Ct. 687, 35 L. ed. 319; State ex rel. Polk Co. v. West, 68 Mo. 232.)’ The latter ease is cited and approved to the same effect in Dunklin County v. Chouteau, 120 Mo. 594, 25 S. W. 553. (See, also, Hesse v. Strode, 10 Ida. 250, 77 Pac. 634; People v. Alturas Co., 6 Idaho, 418, 55 Pac. 1067, 44 L. R. A. 122.)
We entertain no purpose or intention of in any manner departing from the rule laid down .in Boise City v. Hon, 14 Ida. 282, 94 Pac. 167, wherein we said: “Neither the city officers nor any other public officer would have any power to defeat the right of the public in property thus dedicated to public use.” The facts, however, involved in that ease, differ materially and essentially from the facts of the present case. There neither the city nor its officers or legal representatives had in any manner acted to the prejudice of the occupancy of the city. No attempt had been made to abandon the street or convey the title to the occupant and trespasser. It worked no fraud upon the occupant to allow the city to maintain its action against him for the recovery of the possession of the street. The case at bar falls within the exception instead of the rule. This exception is very clearly indicated and pointed out in 2 Dillon on Municipal Corporations, sec. 667 et seq.
(June 2, 1909.)
Under the facts of this case, we have no doubt but that it is the duty of this court to hold that the appellant’s claim is stale and that the doctrine of laches and estoppel should be invoked as a protection to respondents.
Stewart, J., concurs.